DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments filed on 08/30/2021 with respect to claims 2-21 have been considered but are moot in view of the new ground(s) of rejection.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/30/2021 has been considered by the examiner.  The submission is in compliance with the provisions of 37 CFR 1.97.  Note: pages 10 – 11 have not been considered since copies of the NPL documents were not provided for the examiner to consider.

Claim Objections
Claims 2, 10, and 16 are objected to because of the following informalities:  “a length a width, and a height” should be changed to --a length, a width, and a height--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over Holmberg (US PgPub No. 2002/0163588).
Regarding claim 2, Holmberg teaches a digital video camera (paragraph 0037), comprising: a camera housing having a length a width, and a height, wherein the length is greater than the width (figures 1 – 2, 5 – 6, 8 – 10, 14, and 18 – 19; a camera housing having a length a width, and a height, wherein the length is greater than the width); a lens coupled to the camera housing (figures 1 – 2, 5 – 6, 8 – 10, 14, and 18 – 19; item 26 a lens coupled to the camera housing); and an image sensor located within the camera housing and configured to capture light propagating through the lens and produce image data of a scene (paragraph 0037 also figures 1 – 2, 5 – 6, 8 – 10, 14, and 18 – 19; an image sensor located within the camera housing and configured to capture light 
However, Holmberg fails to clearly teach wherein the portion is a lower portion.
Therefore, Holmberg discloses the claimed invention except for wherein the portion is a lower portion. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a system wherein the portion is a lower portion, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  
Alternately, depending on the orientation of the system being positioned in Holmberg, item 14 can be considered as being on the lower portion.


claim 3, as mentioned above in the discussion of claim 2, Holmberg teaches all of the limitations of the parent claim.  Additionally, Holmberg teaches wherein each of the plurality of cavities has a rounded cross-sectional shape, and wherein the width of each of the plurality of cavities corresponds to a width of the rounded cross-sectional shape (figure 1 – 5, 8 – 11, 14 – 15 and 18 - 19; item 14 wherein each of the plurality of cavities has a rounded cross-sectional shape, and wherein the width of each of the plurality of cavities corresponds to a width of the rounded cross-sectional shape).

Regarding claim 4, as mentioned above in the discussion of claim 2, Holmberg teaches all of the limitations of the parent claim.  Additionally, Holmberg teaches wherein the portion of the camera housing is a section of the camera housing (figure 1 – 5, 8 – 11, 14 – 15 and 18 - 19; item 14).
However, Holmberg fails to clearly teach the lower portion of the camera housing is a bottom of the camera housing.
Therefore, Holmberg discloses the claimed invention except for the lower portion of the camera housing is a bottom of the camera housing. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a system wherein the lower portion of the camera housing is a bottom of the camera housing, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  
Alternately, depending on the orientation of the system being positioned in Holmberg, item 14 can be considered as being on the lower portion at the bottom of the camera housing.

Regarding claim 5, as mentioned above in the discussion of claim 4, Holmberg teaches all of the limitations of the parent claim.  Additionally, Holmberg teaches wherein the plurality of protrusions extend from the camera housing in a vertical direction relative to a horizontal image plane of the image sensor (figure 1 – 5, 8 – 11, 14 – 15 and 18 - 19; item 14; wherein the plurality of protrusions extend from the camera housing in a vertical direction relative to a horizontal image plane of the image sensor).

Regarding claim 6, as mentioned above in the discussion of claim 4, Holmberg teaches all of the limitations of the parent claim.  Additionally, Holmberg teaches wherein each of the plurality of cavities has a rounded cross-sectional shape, and wherein the width of each of the plurality of cavities corresponds to a width of the rounded cross-sectional shape (figure 1 – 5, 8 – 11, 14 – 15 and 18 - 19; item 14; wherein each of the plurality of cavities has a rounded cross-sectional shape, and wherein the width of each of the plurality of cavities corresponds to a width of the rounded cross-sectional shape).

Regarding claim 7, as mentioned above in the discussion of claim 2, Holmberg teaches all of the limitations of the parent claim.  Additionally, Holmberg teaches wherein the plurality of protrusions extend from the camera housing in a direction that is perpendicular to the length of the camera housing (figure 1 – 5, 8 – 11, 14 – 15 and 18 – 19; wherein the plurality of protrusions extend from the camera housing in a direction that is perpendicular to the length of the camera housing).

claim 8, as mentioned above in the discussion of claim 7, Holmberg teaches all of the limitations of the parent claim.  Additionally, Holmberg teaches wherein each of the plurality of protrusions has a rounded cross-sectional shape (figure 1 – 5, 8 – 11, 14 – 15 and 18 – 19; wherein each of the plurality of protrusions has a rounded cross-sectional shape).

Regarding claim 9, as mentioned above in the discussion of claim 2, Holmberg teaches all of the limitations of the parent claim.  Additionally, Holmberg teaches wherein a quantity of the plurality of protrusions is equal to a quantity of the plurality of cavities (figure 1 – 5, 8 – 11, 14 – 15 and 18 – 19; wherein a quantity of the plurality of protrusions is equal to a quantity of the plurality of cavities).

Regarding claim 10, Holmberg teaches a digital video camera (paragraph 0037), comprising: a camera housing having a length, a width, and a height, wherein the length is greater than the width (figures 1 – 2, 5 – 6, 8 – 10, 14, and 18 – 19; a camera housing having a length, a width, and a height, wherein the length is greater than the width); a lens coupled to the camera housing (figures 1 – 2, 5 – 6, 8 – 10, 14, and 18 – 19; item 26 a lens coupled to the camera housing); and an image sensor located within the camera housing and configured to capture light propagating through the lens and produce image data of a scene (paragraph 0037 also figures 1 – 2, 5 – 6, 8 – 10, 14, and 18 – 19; an image sensor located within the camera housing and configured to capture light propagating through the lens and produce image data of a scene), wherein a portion of the camera housing relative to the lens and the image sensor comprises: a plurality of 
However, Holmberg fails to clearly teach wherein the portion is a lower portion.
Therefore, Holmberg discloses the claimed invention except for wherein the portion is a lower portion. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a system wherein the portion is a lower portion, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  
Alternately, depending on the orientation of the system being positioned in Holmberg, item 14 can be considered as being on the lower portion.

Regarding claim 11, as mentioned above in the discussion of claim 10, Holmberg teaches all of the limitations of the parent claim.  Additionally, Holmberg teaches wherein the portion of the camera housing is a section of the camera housing (figure 1 – 5, 8 – 11, 14 – 15 and 18 - 19; item 14).

Therefore, Holmberg discloses the claimed invention except for the lower portion of the camera housing is a bottom of the camera housing. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a system wherein the lower portion of the camera housing is a bottom of the camera housing, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Alternately, depending on the orientation of the system being positioned in Holmberg, item 14 can be considered as being on the lower portion at the bottom of the camera housing.

Regarding claim 12, as mentioned above in the discussion of claim 11, Holmberg teaches all of the limitations of the parent claim.  Additionally, Holmberg teaches wherein each of the plurality of protrusions extend from the camera housing in a vertical direction relative to a horizontal image plane of the image sensor (figure 1 – 5, 8 – 11, 14 – 15 and 18 - 19; item 14; wherein each of the plurality of protrusions extend from the camera housing in a vertical direction relative to a horizontal image plane of the image sensor).

Regarding claim 13, as mentioned above in the discussion of claim 11, Holmberg teaches all of the limitations of the parent claim.  Additionally, Holmberg teaches wherein the plurality of protrusions extend from the camera housing in a direction that is perpendicular to the length of the camera housing (figure 1 – 5, 8 – 11, 14 – 15 and 18 – 

Regarding claim 14, as mentioned above in the discussion of claim 13, Holmberg teaches all of the limitations of the parent claim.  Additionally, Holmberg teaches wherein each of the plurality of protrusions has a rounded cross-sectional shape (figure 1 – 5, 8 – 11, 14 – 15 and 18 – 19; wherein each of the plurality of protrusions has a rounded cross-sectional shape).
Regarding claim 15, as mentioned above in the discussion of claim 10, Holmberg teaches all of the limitations of the parent claim.  Additionally, Holmberg teaches wherein the specific portion of the camera housing relative to the lens and the image sensor further comprises a mount interface (figure 1 – 5, 8 – 11, 14 – 15 and 18 – 19; wherein the specific portion of the camera housing relative to the lens and the image sensor further comprises a mount interface).
However, Holmberg fails to clearly teach wherein the portion is a lower portion.
Therefore, Holmberg discloses the claimed invention except for wherein the portion is a lower portion. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a system wherein the portion is a lower portion, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  
Alternately, depending on the orientation of the system being positioned in Holmberg, item 14 can be considered as being on the lower portion.

claim 16, Holmberg teaches digital video camera (paragraph 0037), comprising: a camera housing having a length, a width, and a height, wherein the length is greater than the width (figures 1 – 2, 5 – 6, 8 – 10, 14, and 18 – 19; a camera housing having a length, a width, and a height, wherein the length is greater than the width); a lens coupled to the camera housing (figures 1 – 2, 5 – 6, 8 – 10, 14, and 18 – 19; item 26 a lens coupled to the camera housing); and an image sensor located within the camera housing and configured to capture light propagating through the lens and produce image data of a scene (paragraph 0037 also figures 1 – 2, 5 – 6, 8 – 10, 14, and 18 – 19; an image sensor located within the camera housing and configured to capture light propagating through the lens and produce image data of a scene); wherein a portion of the camera housing relative to the lens and the image sensor comprises: a plurality of protrusions configured to protrude from the bottom portion of the camera housing (figure 1 – 5, 8 – 11, 14 – 15 and 18 - 19; item 14; wherein a portion of the camera housing relative to the lens and the image sensor comprises: a plurality of protrusions configured to protrude from the bottom portion of the camera housing), and a plurality of cavities having a rounded cross-sectional shape, wherein a width of the rounded cross-sectional shape of the plurality of cavities is oriented parallel to the width of the camera housing to enable an interface of a mount to slidably engage with the plurality of cavities in a direction that is parallel to the length of the camera housing (figure 1 – 5, 8 – 11, 14 – 15 and 18 - 19; item 14 a plurality of cavities having a rounded cross-sectional shape, wherein a width of the rounded cross-sectional shape of the plurality of cavities is oriented parallel to the width of the camera housing to enable an interface of a mount to slidably engage with the plurality of cavities in a direction that is parallel to the length of the camera housing).

Therefore, Holmberg discloses the claimed invention except for wherein the portion is a lower portion. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a system wherein the portion is a lower portion, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  
Alternately, depending on the orientation of the system being positioned in Holmberg, item 14 can be considered as being on the lower portion.
Regarding claim 17, as mentioned above in the discussion of claim 11, Holmberg teaches all of the limitations of the parent claim.  Additionally, Holmberg teaches wherein a length of the plurality of cavities is parallel to the length of the camera housing (figure 1 – 5, 8 – 11, 14 – 15 and 18 - 19; wherein a length of the plurality of cavities is parallel to the length of the camera housing).

Regarding claim 18, as mentioned above in the discussion of claim 16, Holmberg teaches all of the limitations of the parent claim.  Additionally, Holmberg teaches wherein a quantity of the plurality of protrusions is equal to a quantity of the plurality of cavities (figure 1 – 5, 8 – 11, 14 – 15 and 18 – 19; wherein a quantity of the plurality of protrusions is equal to a quantity of the plurality of cavities).

Regarding claim 19, Holmberg teaches a digital video camera (paragraph 0037), comprising: a camera housing having a length, a width, and a height, wherein the length is greater than the width (figures 1 – 2, 5 – 6, 8 – 10, 14, and 18 – 19; a camera housing 
However, Holmberg fails to clearly teach wherein the portion is a lower portion.
Therefore, Holmberg discloses the claimed invention except for wherein the portion is a lower portion. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a system wherein the portion is a lower portion, 
Alternately, depending on the orientation of the system being positioned in Holmberg, item 14 can be considered as being on the lower portion.

Regarding claim 20, as mentioned above in the discussion of claim 19, Holmberg teaches all of the limitations of the parent claim.  Additionally, Holmberg teaches wherein a quantity of the plurality of protrusions is equal to a quantity of the plurality of cavities (figure 1 – 5, 8 – 11, 14 – 15 and 18 – 19; wherein a quantity of the plurality of protrusions is equal to a quantity of the plurality of cavities).

Regarding claim 21, as mentioned above in the discussion of claim 19, Holmberg teaches all of the limitations of the parent claim.  Additionally, Holmberg teaches wherein each of the plurality of cavities has a rounded cross-sectional shape, wherein the width of each of the plurality of cavities corresponds to a width of the rounded cross-sectional shape (figure 1 – 5, 8 – 11, 14 – 15 and 18 - 19; item 14; wherein each of the plurality of cavities has a rounded cross-sectional shape, wherein the width of each of the plurality of cavities corresponds to a width of the rounded cross-sectional shape).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pine (US PgPub No. 2008/0060248) teaches a camera with mounting mechanism.

Samuels (US PgPub No. 2014/0105589) teaches a camera with mounting mechanism.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan	
/USMAN A KHAN/Primary Examiner, Art Unit 2696
09/02/2021